           Case 3:19-cv-01533-VLB Document 20 Filed 10/16/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

JAMES BERMAN, CHAPTER 7                      Civil Action No.: 3:19-cv-01533 (VLB)
TRUSTEE,

                    Plaintiff,

      v.

SCOTT A. LABONTE, ET AL.,                    October 16, 2019

                    Defendants.


                                 NOTICE OF APPEARANCE

      Please enter an appearance for the following attorney on behalf of

defendant Paul L. Bourdeau in the above-captioned action:

                           David R. Allen (ct30827)
                           FINN DIXON & HERLING LLP
                           Six Landmark Square
                           Stamford, CT 06901-2704
                           Tel: (203) 325-5000
                           Fax: (203) 325-5001
                           E-mail: dallen@fdh.com

                                        DEFENDANT
                                        PAUL L. BOURDEAU

                                        By: /s/ David R. Allen
                                           David R. Allen (ct30827)
                                           FINN DIXON & HERLING LLP
                                           Six Landmark Square
                                           Stamford, CT 06901-2704
                                           Tel: (203) 325-5000
                                           Fax: (203) 325-5001
                                           E-mail: dallen@fdh.com
          Case 3:19-cv-01533-VLB Document 20 Filed 10/16/19 Page 2 of 2




                                   CERTIFICATION

      I hereby certify that on October 16, 2019, a copy of the foregoing Notice of

Appearance was filed electronically and served by mail on anyone unable to

accept electronic filing. Notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system or by mail to anyone unable to

accept electronic filing.    Parties may access this filing through the Court’s

system.

                                           /s/ David R. Allen
                                           David R. Allen (ct30827)
                                           FINN DIXON & HERLING LLP
                                           Six Landmark Square
                                           Stamford, CT 06901-2704
                                           Tel: (203) 325-5000
                                           Fax: (203) 325-5001
                                           E-mail: dallen@fdh.com
